internal_revenue_service appeals_office capitol street suite ms fresno ca department of the treasury taxpayer_identification_number release number release date date date a dear person to contact tax period s ended date vil we considered your appeal of the adverse action proposed by the director exempt_organizations rulings and agreements this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 of the code our adverse determination was made for the following reason s you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and sec_1_501_c_3_-1 you do not engage primarily in activities that accomplish one or more of the exempt purposes specified in internal_revenue_code sec_501 your primary activity is the operation of a commercial business which does not have an exempt_purpose you do not lessen the burdens of government your net_earnings inure to the benefit of private shareholders and individuals which is prohibited by internal_revenue_code sec_501 you are operated for a substantial private purpose rather than a public purpose which is prohibited by internal_revenue_code sec_501 and sec_1 c - d ii contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code please show your employer_identification_number on all returns you file and in all correspondence with internal_revenue_service you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager karen a skinder enclosure publication department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date legend b date e state f county j individual k individual l individual m individual n individual dear contact person identification_number contact number fax number employer_identification_number uils we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below issue do you qualify for recognition of tax exemption under sec_501 of the code no for the reasons stated below facts e your articles of you incorporated on b under the non-profit laws of the state of incorporation articles state you are organized and operated exclusively for sec_501 purposes your articles also state that the specific purpose for which you are organized is to support homeowners in e who have fallen on hard times and are in need of financial assistance f you exclusively engage in purchasing houses from homeowners who have become delinquent on their mortgage and selling the purchased house back to the homeowner via a land sale contract hereafter program you solicit applications from homeowners who face foreclosure and want to keep their house solicitations are conducted via mailing campaigns and local news media you interview potential candidates and check references of each potential candidate you did not detail the contents of the interviews and reference checks you select the homeowners for your program on a case-by-case basis it may be a loss of work due to no fault of the homeowner a medical_condition that has consumed finances a death in the family accident or fraud or any other unforeseen circumstance that has caused the individual and his her family to be victimized and faced with not being able to pay their mortgage and lose their home however regardless of requirements in order to be eligible for program the causes a candidate must meet the following defined e the applicant is a u s citizen years of age or older and a resident of f e the applicant does not own any other form of real_estate and does have other types of assets that could be sold to help their situation e the applicant is financially in trouble e the house is a primary residence there is no income or asset limit to be eligible for program the program is available to any homeowner who cannot afford to pay their mortgage but can afford to pay for food medical bills automobile payment utility bills and so forth you expect the range of the you will not initially house purchase_price to be between dollar_figure and dollar_figure purchase houses where the homeowner could sell the home with a profit after paying the mortgage closing costs realtor fees and other expenses related to the sale of the home the homeowner must attempt to sell on their own before becoming eligible you require first work with their mortgage company on the appropriate payment all candidates to extensions or monthly reductions and local governments for assistance before you finalize your selection upon selection of a homeowner into your program they will obtain payoff information from their lender to work with a real_estate agent or appraiser to determine the equity in the home if the house can be sold without cost to the homeowner they must try an open if you decide to initiate buying the house you first negotiate a sales market sale first price with the lender essentially short selling the home to get the best possible price on the home the negotiated short_sale price is the amount that you pay for the house all payments are in cash raised through fund raising and donations - you do not mortgage the house you purchase once you purchase the home you then turn around and sell the home back to the original homeowner via a land sale contract the price of the house when sold back via the contract is the lower_of the original payoff amount or the appraised value of the house you stated that the purpose of the land_contract is to provide the homeowner with an option to buy their home back at the amount of the payoff on their original mortgage the proceeds incurred by the lower payoff amount as a result of your the terms of the land negotiation with the lender are used for operating_expenses client however you intend to make the installment contract will vary from client to payments significantly less than their previous mortgage payments in order to allow them time to get back on their feet payments will be reflective of market conditions and given interest rates the payments made by clients are held in what you define as a custodial_account - for application to their particular account the sample copy of the land sale contract includes a section for interest charged on the unpaid balance you did not provide the rate of interest you charge but scenarios you outlined show interest rates between of purchase_price you will work closely with a local network of charitable organizations for referrals and to help your clients with other needs including assistance with utilities food clothing and counseling you also will market this program through announcements local press releases and networking you aim to get as much free press through local newspapers and television as possible andadownpayment at if your client does not want to exercise his her right to fulfill the land_contract you sell the house on the open market and the homeowner ha sec_30 days to vacate the property in case your client cannot fulfill the land sale contract you evaluate the client's situation and the contract again and you may give an extension of time to the family you did not provide information regarding how you evaluate the client's situation and the contract or when the extension is due in the event that the client still cannot fulfill the contract after the reevaluation and extension you sell the house at the market price and return any client's payments held in their custodial_account you have five board members j k l m and n your president j is a licensed realtor in the state of f and is married to k he will act as a listing agent for you allowing him to control the commission paid for the sale of the property as well as ensuring exposure for a quick sale and keeping costs down you state that he may reduce expenses through an adjustable commission rate as the selling or buying agent n a loan officer with a mortgage company he may work with your clients when they are ready to fulfill their land_contract and purchase the house back you state that he is able to qualify them for the best available loan package and keep their costs to a minimum m is a lawyer at a law firm you will use her practice for your legal and real_estate issues and you will refer your clients to her we asked you to provide your board minutes from inception to the current time however you provided only one set of board minutes dated around one year after you formed the board discussed your website bank account and fundraising in the meeting the board minutes do not show who participated is law sec_501 of the code provides that an organization described in sec_501 shall be exempt from taxation sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more such exempt purposes specified in the regulations provides that an organization will a sec_501 of the code insubstantial part of its activities is not in furtherance of an exempt_purpose an organization will not be so regarded if more than an sec_1_501_c_3_-1 of the regulations provides an applicant organization must establish it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged in revrul_69_441 1969_2_cb_115 the service found that a non-profit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit with films speakers and publications it aided low- income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the creditors the organization neither charged fees for counseling services nor prorated their services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon contributions primarily from the creditors participating in the organization's budget plans for its support creditors were not required to make such contributions as a condition of participation the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single non- exempt_purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 35_tc_490 the court provided that where an exempt_organization engages in a transaction with a related interest and there is a purpose to benefit the private interest rather than the organization exemption may be lost even though the transaction ultimately proves profitable for the exempt_organization the test is not ultimate profit or loss but whether at every stage of the transaction those controlling the organization guarded its interests and dealt with related parties at arm’s- length in 302_f2d_934 ct_cl the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization’s activities which included the sale of many publications as well as the sale of advice for a fee to individuals was indicative of a business therefore the court held that the organization had the educational purpose and was not entitled to be regarded as exempt significant non-exempt commercial purpose that was not incidental to a in 70_tc_352 the tax_court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in easter house v u s cl_ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the claims_court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a non-exempt commercial purpose the court concluded that not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the merely court complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed the organization did organization's argument adoption services rejected that the the with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite in international postaqraduate medical foundation v commissioner tcmemo_1989_36 the tax_court considered the qualification for exemption under sec_501 of the code of a non-profit corporation that conducted continuing medical education tours the petitioner had three trustees mr helin who was a shareholder and the president of h c tours a for-profit travel agency mr regan an attorney and a third director who was ill mr helin served as executive director the petitioner shared and did not participate the petitioner used h c tours exclusively for all travel offices with h c tours arrangements to acquire c tours permitted it it was within competitive bids but provided that h c tours would always get the bid if there is no evidence that the petitioner ever sought a competitive bid the court found that a substantial purpose of the petitioner was benefiting the for-profit travel agency it concluded that the petitioner's contract with h when a for-profit organization benefits substantially from the manner in which the activities of latter organization is not operated exclusively for exempt purposes within the meaning of sec_501 even if a related_organization are carried on it furthers other exempt purposes the we find that a substantial purpose of petitioner's operations was to increase the income of h c tours h c tours benefits from the distribution and production of brochures which solicit customers for tours arranged by h c tours approximately percent of petitioner's total revenue for was expended on production and distribution of brochures the terms of the travel service and administrative support agreement further insured that h operations petitioner did not solicit competitive bids from any travel agency other than h c tours substantially petitioner's benefit would tours from c in 950_f2d_365 the court_of_appeals upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify for exemption under sec_501 of the code because the organization was operated for a substantial non-exempt commercial purpose the court found that the organization's activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses in kj's fund raisers inc v commissioner t c memo affirmed aftr 2d the tax_court found that a gaming organization was not exempt while the organization raised money for charitable purposes it also operated for the substantial benefit of private interests the organization's founders kristine hurd and james gould were the sole owners of a bar kj's place the organization through the owners and employees of kj's place sold lottery tickets exclusively at kj's place during regular business hours while in kj's place the lottery ticket purchasers were sold beverages the initial directors were hurd gould and a related individual the initial board was replaced several times until hurd and gould were no longer on the board at all times hurd and gould were the organization's officers salaries had been paid to hurd and gould and rent had been paid to kj's place the organization maintained that the fact that salaries and rent were no longer paid in this fashion indicated the independence of the board the court took another view although those practices ceased and are not an issue here the current board_of directors is composed of at least the majority of the same members who allowed those amounts to be paid this strongly suggests that hurd and gould are free to set policy for their own benefit without objection from the board nothing in the record since date indicates otherwise in 283_fsupp2d_58 d d c the district_court relied on the commerciality’ doctrine in applying the operational_test because of the commercial manner in which this organization ran its conference center the court found that it was operated for a non-exempt commercial purpose rather than for a tax- exempt_purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include among other things whether the organization uses commercial promotional methods eg extent to which the organization receives charitable donations advertising and the application of law based on the information you provided in your application and supporting documentation we conclude that you are not operated for exempt purposes under sec_501 of the code you are organized for a commercial manner and for the benefit of private interests further details for this conclusion are set forth below a substantial commercial purpose operate in an organization must establish that operational_test is operated to satisfy the operational_test exclusively for one or more exempt purposes by engaging primarily in activities specified in sec_501 of the code and sec_1_501_c_3_-1 of the regulations the activities themselves is ultimately dispositive of the purpose not the nature of the organization's right to be classified as a sec_501 organization see b s w group inc v commissioner above your activities are not directed toward one or more exempt purposes your activities primarily further the substantial non-exempt purpose of conducting real_estate business evidenced by your buying and selling activities including those on the open market thus you have failed to establish that you are operated exclusively for one or more exempt purposes ao it or see poor under section privileged distressed you are not operated exclusively for charitable purposes you failed to show that your activity is charitable since you do not limit your program to the the regulations rather your target clientele is a homeowner who faces foreclosure and has a mortgage payoff balance between dollar_figure and dollar_figure thus you are unlike the organizations described in revrul_69_441 above which aided low-income individuals and families who have financial problems and relieved the poor and distressed purchasing a home from the lender in a short_sale and then either reselling the house back to the original homeowners in a land sale contract or selling the home on the open market does not provide relief to the poor and distressed within the meaning of sec_1_501_c_3_-1 other purpose recognized as charitable c -1 d regulations or serve any the of of you have a substantial non-exempt purpose your primary purpose is conducting a real_estate business you exclusively engage in purchasing houses then reselling them back to original homeowners under different terms you do not operate exclusively for exempt purposes see sec_1 c - c of the regulations your form_1023 application and additional information demonstrate that you operate for the substantial non-exempt purpose of buying potentially foreclosed houses and reselling them to the original owners or to the public which is similar to the commercial real_estate business see 326_us_279 in which the supreme court held that the presence of a single non- exempt_purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in your case you devote almost all of your time and money to conducting the program while your program may provide an alternative to the homeowners who face foreclosure you perform essentially the same functions as a commercial real_estate agency for the following reasons you buy and sell houses for profit - the difference between the negotiated short selling price’ and ‘the ‘original homeowners mortgage payoff amount’ your land sale contract does not guarantee affordable payments for the original homeowners your program is not equally accessible to the public because your selection criteria and process are such that you select the homeowners while you offer features that may help homeowners facing foreclosure such as lower installment payments and the option for homeowners to buy back their houses at the price of their original mortgage payoff selling a home back to the original homeowner does not distinguish you from a commercial business rather it puts you in a better position to compete with commercial businesses as you will have a low-price advantage over your competitors through these activities you directly compete with commercial real_estate business the court found that an organization that conducts a commercial business and competes with commercial companies does not qualify for exemption under c in easter house v v commissioner above regardless of the organizations' doctrines u s and living faith inc the commerciality doctrine has been relied upon many times by the courts the classic cases on the commerciality are found in b s w group inc v commissioner and airlie foundation v commissioner above the court concluded in each case that running a consulting service or a conference center was not an exempt activity based upon the commerciality doctrine the same doctrine is applicable to your program in terms of profit generation from the operation pricing methodology and competition with commercial entities the court in american institute for economic research v united_states above applied an even more stringent interpretation the court held that an educational_organization was not entitled to exemption because it conducted the sale of many publications as this organization because you are buying and selling houses to the public which constitutes a normal trade_or_business you are also similar in that your program has a significant commercial non-exempt purpose or educational_purposes of advice to individuals you are charitable incidental similar to sale any well not the as to private benefits inurement a fundamental requirement for an organization that seeks exemption from federal income taxes is that it benefits the public rather than its creator shareholders or persons having a personal or private interest in the activities of the organization see sec_1 c - c of the regulations you have not demonstrated that your structure and manner of operation do not result in private benefit and inurement to j k m and n as well as their related for-profit businesses in the form of compensation payments for services and business referrals in accordance with sec_1_501_c_3_-1 of the regulations l is the only board member who does not receive benefits from your operation however your board meeting minutes do not indicate that l exercised her rights in any important decisions such as related_party transactions in fact you failed to provide any board meeting minutes that show how your board members were initially elected regardless even if l attempted to exercise checks and balances on matters involving a conflict of interest it would not have been possible because l is an absolute minority on your board in compensation matters similar to the organization described in kj's fund raisers inc v commissioner above even though you have bylaws and a conflict of interest policy your board members are free to use their own business without objection from the board in international post graduate medical foundation above the tax_court considered the relationship between another exempt_organization and a related for-profit travel agency the contract was written so as to exclusively favor the for-profit h c tours the relationship created a captive market for the travel agency in the business generated by the exempt_organization because of this substantial benefit exemption was denied despite your claim that your governing members will provide better services at lower cost you failed to provide any evidence that your services are better or lower priced you also failed to show that you made reasonable efforts for competitive bids or searched for better services and prices you operate in a similar manner in that contracts with members create captive markets for member businesses and serve to expand the profits of the private businesses owned by those members analogous to the organization described in leon a beeghly fund v commissioner above you are formed for the financial gain of your governing members therefore inurement occurs because all but one of your board members benefit from the activities that you conduct regardless of the profitability applicant's position you are established to be a last resort opportunity for families in need of charitable assistance you consider the following steps and eligibility in choosing the candidates for your program ‘e candidates must exhaust all of the following potential remedies for their financial situation their township assistance a mortgage modification with their lenders and assistance from their family and friends e candidates must attempt to sell their house for at least six months if the value of the house is not less than the outstanding mortgage and selling costs e you run an extensive financial and background check on your applicants to ensure that they are not financially capable of making mortgage payments in addition candidates must certify that they have less than dollar_figure in cash and cash equivalents are not entitled to inheritance or injury claim and own vehicles valued over dollar_figure e candidates' household_income must not have current income in excess of percent above the census bureau median family income by family size in e e you shall not approve any applicants who are related to your board members service's response to applicant's position while you have many requirements in order to be eligible for your home purchase program none of your requirements limits your program to the poor or distressed further your services and pricing are not charitable as a result you have failed to establish that your program is charitable within the meaning of c and that your program does not provide private benefits to a non-charitable class finally your activities result in private benefit and inurement to the members of your board and certain program participants conclusion based on the facts presented above it is evident your program is operated in a commercial rather than charitable manner you do not limit services to a poor or distressed class and you did not demonstrate your pricing was below cost you have not shown how your operations do not result in inurement to your board as well as their related businesses accordingly you do not qualify for exemption as an organization described in sec_501 of the code or under any other section of the internal_revenue_code and you must file federal_income_tax returns a protest if you believe this determination is incorrect you have the right to file to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of we will consider your statement and decide if the information affects our this letter to determination basis our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues your statement does reconsider provide not a if types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include a m o r o o the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury may be done by adding to the appeal the following signed declaration this have examined the statement of facts under penalties of perjury presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete declare that your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be and accompanying included documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct representative prepared appeal stating that the the an attorney certified_public_accountant or an individual enrolled to practice before the if you want internal_revenue_service may represent you during the appeal process representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done you can find more information about representation in publication practice so before the irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all it within the irs of the administrative remedies available to if you do not intend to protest this determination you do not need to take any further action final adverse determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication
